TOWNSEND, Circuit Judge.
I dissent from the opinion of- the court. There is no uncertainty as to the material facts upon which the injunction was granted, namely, the validity of the trade-name “Chartreuse,” complainant’s title and long continued possession, and the infringement by defendant, and deception of the public. The only doubts raised are as to defendant’s rights even in France. The judgment there is only that of an inferior court; it only applies to the judicial liquidation of complainant’s property held in France; it states that “nothing is yet definitely adjudged * * * on the ownership,” even in France; and it cannot have any extraterritorial force binding on our courts, nor can it bestow on its grantee in France any right to deceive the American public. In view of these doubts, it is clearly unjust to refuse protection to complainant until after defendant shall have removed said doubts and established some right to the interposition of the court.
Judge Story first laid down the rule, afterwards followed in England, and applied in Germany to the case of an alien enemy, that alien friends were entitled to claim the same protection of their rights as citizens. Complainant is an alien. His claim to the trade-name “Chartreuse” rests upon the fundamental doctrine of the law of trade-marks, the right of the public to be protected against deception. One of the chief objects of the law is to prevent the commission of a fraud on the public by the sale of an article with an imitated trade-mark in such a manner as to deceive purchasers. This trade-name, registered in the *500patent office, is a right of property created by complainant in this country and repeatedly recognized by, our courts. It is a personal property right, which cannot be confiscated by extraterritorial proceedings ór divested or assigned in invitum, except in the methods pointed out by the decisions under our laws.
These elements of recognition, registration, and adjudication create a presumption in complainant's favor which cannot be overthrown by indefinite and uncertain assertions as to complainant’s rights in France, but all such questions should be reserved until final hearing. The attempt to palm off on the American public a product of some decoction, the composition of which is unknown, manufactured by an assignee of a French liquidator, by the appropriation of complainant’s labels, which falsely indicate to the American public that it is purchasing a well-known product made by a secret process by this order of monks, which labels are stamped with a counterfeit of the signature of the order, is an attempt by fraud to make a gain out of the confidence of the public in the individual skill of the members of said order, and to appropriate, in violation of law and without consideration, that intangible, and incorporeal, but no less sacred, right of property, the good will of the complainant.
This order should be affirmed.